Title: To Thomas Jefferson from John Trumbull, 6 March 1788
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
London 6th. March 1788.

Mr. Rutledge is so good as to take charge of the Breeches which you order’d. I mention’d in my last, your taylor’s guess with respect to the Waistcoats.
Brown is busy about the pictures. Mr. Adams’s is like. Your’s I do not think so well of. They, with the Polyplasiasmos, shall come by the diligence.
Mrs. Church’s trunk is arriv’d safe. The Story will be to me a lasting eulogy of French honesty. If I had left it so carelessly at an English Inn, I doubt whether its fate would have been similar. She desires to be remember’d by you with Affection. Mrs. Cosway’s love to you, and his too. She is angry, yet she teases me every day for a copy of your little portrait, that she may scold it no doubt.
I beg you will remember me to the little Family at Pantmont, to my Goddaughter especially. I hope she is happy and studious. I am Dr. Sir Your’s gratefully,

Jno. Trumbull

